internal_revenue_service number release date index number -------------------------------------------- ----------------------------------- ---------------------- -------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-127398-08 date date in re ---------------------------------------------------- ------------------------------ legend settlor trust daughter x date date date date year year year year a b x y trustees trust a_trust b court ---------------------- ----------------------------------------------------------------------------------------- ------------------------------ ------------------------------ -------------------------- ---------------------- ---------------------- ------------------ ------- ------- ------- ------- ------------------------------- ------------------------------- --- --- --------------------------------------------------------------------- --------------------- --------------------------- --------------------------------------------------------------------------------------------- plr-127398-08 --------------------------------- ------------------------------------------ ------------------ state statute state dear ----- this is in response to a letter dated date and prior correspondence from your authorized representatives requesting rulings on the income and generation- skipping transfer gst tax consequences of the proposed division and modification of a_trust facts on date settlor established an irrevocable_trust for the benefit of daughter spouse and issue spouses of issue daughter’s siblings and their spouses and issue and spouses of those issue on date settlor established a second identical trust trust for daughter date and date are dates prior to date it is represented that no additions have been made to trust subsequent to that date in year under state statute the date trust was merged into trust trustees received a private_letter_ruling from the internal_revenue_service that the merger of the two trusts will not give rise to a constructive_addition to trust and would not cause the trust to lose its gst exempt status under the terms of trust trustees shall collect all income and pay the net_income in convenient installments in such proportions and with such exclusions as the trustees deem advisable to any of the beneficiaries of trust trustees also have the right and are authorized to accumulate any or all of such income and add it to the principal of trust if the payment of income is insufficient to any individual beneficiary trustees are authorized to use so much of the principal as they deem necessary to defray expenses of any illness accident or other emergency or to provide for the proper maintenance support and education of such beneficiary trust is to terminate twenty-one years after the last to die of the four children of settlor living at the date of trust agreement trustees may terminate trust whenever they deem it to be in the best interest of the beneficiaries or for any other reason advisable to do so upon termination trustees are to transfer the trust property to daughter if living if daughter is not living then to her issue per stirpes failing such then living issue the trust property is to be divided equally among the three trusts for settlor’s other children in year trustees filed a declaratory_judgment action with court seeking to disclaim their discretionary power under trust to distribute property to organizations described in sec_170 governmental entities this was necessary because trust could not qualify as an esbt if such organizations were potential current beneficiaries of plr-127398-08 trust trustees received a private_letter_ruling from the internal_revenue_service that the renunciation and release of the trustees’ power to make distributions to governmental entities would not constitute a constructive_addition to trust and trust would not lose its gst exempt status trust is a shareholder of x a company incorporated in state in year the shareholders of x elected to treat x as an s_corporation effective date in year on date trustees filed an election to treat trust as an electing_small_business_trust esbt subsequent to making this election in year a a resident_alien married b a potential_current_beneficiary of trust as of year there were y potential current beneficiaries and x additional current income beneficiaries all of the living potential current beneficiaries other than a are united_states citizens even though a is a resident_alien a may receive income or principal distributions at trustees’ discretion because a may in the future become a nonresident_alien disqualifying trust as an esbt trustees intend to divide trust into two separate trusts trust a and trust b with identical beneficiaries on date pursuant to court order trustees were authorized to divide trust into trust a and trust b_trust a will hold x stock trust b will hold the other assets of trust after the modification the trust agreement of trust a will provide that the trustees have the authority to relinquish their ability to make discretionary distributions of income and principal from trust a to any non-resident alien as described in sec_7701 of the code or any successor statute who may otherwise be a beneficiary of the trust for so long as the trust shall have in effect an election to be taxed as an esbt pursuant to sec_1361 or any successor statute and a non- resident_alien is not permitted to be a potential current income_beneficiary of an esbt under applicable provisions of the internal_revenue_code or treasury regulations after the modification both trusts will have identical beneficiaries and terms except that trustees of trust a will be prohibited from making distributions to non-resident alien beneficiaries all the living beneficiaries who are of majority age have consented to the petition and the proposed division of trust the court order is conditioned on receiving a private_letter_ruling pursuant to state statute a court for cause shown may authorize the division of a_trust into two separate trusts upon such terms and conditions and with notice as the court shall direct you have requested the following rulings the proposed division of trust into trust a and trust b in accordance with court’s order i will not cause a beneficial_interest to be shifted to a beneficiary who occupies a generation lower than the beneficiaries who hold the interests prior to the division and ii will not extend the time for vesting of any beneficial_interest in trust a or trust b beyond the period provided for currently in the trust plr-127398-08 the proposed division of trust into trust a and trust b in accordance with the court’s order authorizing division of trust and modification of trust a to prohibit distributions to nonresident_alien beneficiaries as long as nonresident_aliens are not permissible current beneficiaries of an esbt or as long as trust a holds s_corporation stock will result in trust a being eligible to elect to be an esbt under sec_1361 issue sec_2601 of the internal_revenue_code imposes a tax on each generation- skipping transfer under b a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-127398-08 trust was irrevocable prior to date and it is represented that there have been no additions constructive or otherwise to trust after date accordingly trust is exempt from the generation-skipping_transfer_tax based on the facts presented and representations made we conclude that the proposed division of trust will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed division of trust will not extend the time for vesting of any beneficial_interest in trust or trust beyond the period provided for in the original trust issue sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 defines an esbt sec_1361 provides that for purposes of sec_1361 the term potential_current_beneficiary pcb means with respect to any period any person who at any time during such period is entitled to or at the discretion of any person may receive a distribution from the principal or income of the trust sec_1361 provides that in the case of an esbt each pcb of such trust shall be treated as a shareholder for purposes of sec_1361 except that if for any period there is no pcb of such trust such trust shall be treated as the shareholder during such period plr-127398-08 sec_1_1361-1 of the income_tax regulations provides that for purposes of determining whether a corporation is a small_business_corporation within the meaning of sec_1361 each pcb of an esbt generally is treated as a shareholder of the corporation subject_to the provisions of sec_1_1361-1 a pcb generally is with respect to any period any person who at any time during such period is entitled to or in the discretion of any person may receive a distribution from the principal or income of the trust a person is treated as a shareholder of the s_corporation at any moment in time when that person is entitled to or in the discretion of any person may receive a distribution of principal or income of the trust sec_1_1361-1 provides that a nonresident_alien as defined in sec_7701 is an eligible_beneficiary of an esbt however if the nonresident_alien is a pcb of the esbt the s_corporation will have an ineligible shareholder and its s_corporation_election will terminate sec_1_1361-1 provides that if a pcb of an esbt is not an eligible shareholder of a small_business_corporation within the meaning of sec_1361 the s_corporation_election terminates for example the s_corporation_election will terminate if a nonresident_alien becomes a potential_current_beneficiary of an esbt such a potential_current_beneficiary is treated as an ineligible shareholder beginning on the day such person becomes a potential_current_beneficiary and the s_corporation_election terminates on that date pursuant to sec_1_1361-1 a person who is entitled to receive a distribution only after a specified time or upon the occurrence of a specified event such as the death of the holder of a power_of_appointment is not a potential_current_beneficiary until such time or the occurrence of such event based solely on the facts and representations submitted we conclude that the proposed division of trust into trust a and trust b in accordance with court’s order authorizing the division of trust and modification of trust a to prohibit distributions to nonresident_alien beneficiaries as long as nonresident_aliens are not permissible current beneficiaries of an esbt or as long as trust a stock will result in trust a being eligible to elect esbt status under sec_1361 except as specifically set forth above we express no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is otherwise eligible to be treated as an s_corporation or whether trust is otherwise eligible to be an esbt this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-127398-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
